Citation Nr: 1433502	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-46 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an effective date prior to December 31, 2009, for the award of service connection for left posterior tibialis tendonitis.

2.  Entitlement to an effective date prior to December 31, 2009, for the award of service connection for navicular stress fracture of the left foot.

(The issue of whether an August 6, 2007, Board of Veterans' Appeals (Board) decision, which denied a claim for service connection for the residuals of a stress fracture of the left foot, should be revised or reversed on the grounds of clear and unmistakable error (CUE), is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2002 to April 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA Claims file.


FINDINGS OF FACT

1.  An unappealed January 2008 rating decision denied service connection for left posterior tibialis tendonitis.
 
2.  VA received an application to reopen the claim for service connection for left posterior tibialis tendonitis on December 31, 2009.

3.  An unappealed August 2007 Board decision denied service connection for the residuals of a stress fracture of the left foot.

4.  VA received an application to reopen the claim for service connection for a stress fracture of the left foot on December 31, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 31, 2009, for the grant of service connection for left posterior tibialis tendonitis have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.114 , 3.151, 3.155, 3.159, 3.400, 3.816 (2013).

2.  The criteria for an effective date earlier than December 31, 2009, for the grant of service connection for navicular stress fracture of the left foot have not been met.  38 U.S.C.A. §§ 5101 , 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.114 , 3.151, 3.155, 3.159, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The earlier effective date appeal arises from the Veteran's disagreement with an effective date following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, post-service VA medical records, post-service private medical records, and documents showing the history of the Veteran's past and current VA claims.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The Veteran has not alleged that there are any outstanding records.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.

II.  Earlier Effective Date

The Veteran contends that the effective date for the grants of service connection for left posterior tibialis tendonitis and for navicular stress fracture of the left foot should be earlier than December 31, 2009.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than December 31, 2009, for the grants of service connection for left posterior tibialis tendonitis and for navicular stress fracture of the left foot.

In regards to the claim for service connection for left posterior tibialis tendonitis, a January 2008 final, unappealed, rating decision denied service connection.  A December 31, 2009, Report of General Information documented the Veteran's telephone call to "start informal claim for increase (temporary 100%/left tibia/left foot).  This application ultimately led to the May 2010 rating decision that granted service connection for left posterior tibialis tendonitis with an effective date of December 31, 2009.

In regards to the claim for service connection for navicular stress fracture of the left foot, an August 2007 final, unappealed, Board decision denied service connection.  VA documented the Veteran's telephone call regarding his desire to "start an informal claim" on December 31, 2009.  This application ultimately led to the May 2010 rating decision that granted service connection for navicular stress fracture of the left foot with an effective date of December 31, 2009.

Applying the pertinent VA regulation (38 C.F.R. § 3.400 ) to the facts, it is clear that an effective date earlier than December 31, 2009, is not warranted for the grant of service connection for left posterior tibialis tendonitis or navicular stress fracture of the left foot.  The record contains no document or correspondence dated before the December 31, 2009, that constitutes an application to reopen the claims for service connection for left posterior tibialis tendonitis or navicular stress fracture of the left foot since the prior final denials.  There is no evidence or statement dated before December 31, 2009, that can be construed as a formal or informal application to reopen the claim for service connection for left posterior tibialis tendonitis or navicular stress fracture of the left foot.  

In a separate decision, the Board has determined that there was no clear and unmistakable error in the August 2007 Board decision which initially denied service connection for the left foot disability.  Thus, the Board finds that an effective date prior to December 31, 2009, for the grant of service connection for left posterior tibialis tendonitis or navicular stress fracture of the left foot is not warranted.  

As the preponderance of the evidence is against the claim for an effective date prior to December 31, 2009, for the grants of service connection for left posterior tibialis tendonitis and navicular stress fracture of the left foot, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than December 31, 2009, for the grant of service connection for left posterior tibialis tendonitis is denied.

An effective date earlier than December 31, 2009, for the grant of service connection for navicular stress fracture of the left foot is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


